DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 38, 40-48, 50-56, and 58-59 are currently pending in this application. 
Priority
3.	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
4.	No information disclosure statement (IDS) was submitted with the previous response.
Drawings
5.	         The drawings submitted on 6/8/2021 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/05/2021 has been entered.
Allowable Subject Matter
7.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 38, 40-48, 50-56, and 58-59:
Please refer to applicants response dated 08/05/2021.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Alsehly et al. US 2017/0276760 teaches updating position data. Specifically, this reference uses electromagnetic signal source in order to help determine positions (paragraph 0062, & 0113-0114). This reference also makes reference to crowd sourced data (paragraph 0005). 
The prior art does not teach using crowdsourced altitude data in addition to the electromagnetic signal data on different floors of a building in order to accurately determine a user location. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        September 21, 2021